Citation Nr: 9921027	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a heart condition. 

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds in the right leg. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malnutrition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to January 
1943 and from March 1945 to May 1946.  His first period of 
service included service as a prisoner of war (POW) from April 
1942 to January 1943.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1995 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional Office 
(RO).

In his claim received in February 1995, the veteran raised the 
issue of entitlement to service connection for a digestive 
disorder.  On a May 1995 VA PTSD examination, the veteran's 
spouse indicated that the veteran believed that service 
connection for Parkinson's disease was warranted.  Therefore, the 
veteran may have raised the issue of entitlement to service 
connection for Parkinson's disease.  On June 1998 VA fee-basis 
psychiatric examination, a depressive disorder and an organic 
mental disorder with psychosis were diagnosed.  This examination 
raised the issues of entitlement to service connection for 
psychosis and a dysthymic disorder.  See 38 C.F.R. § 3.309 (d) 
(1998).  

In an April 1999 written argument, the representative raised the 
following issues: whether there was clear and unmistakable error 
in the July 1958 rating decision; entitlement to service 
connection for beriberi; entitlement to service connection for 
irritable bowel syndrome; entitlement to service connection for 
chronic dysentery; entitlement to service connection for a low 
back disorder; and whether new and material evidence has been 
submitted to reopen a claim for service connection for chronic 
headaches.  These issues have been neither prepared nor certified 
for appellate review and are referred to the RO for appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for a heart 
condition, entitlement to an evaluation in excess of 10 percent 
for residuals of shell fragment wounds in the right leg, and 
whether new and material evidence has been submitted to reopen a 
claim for service connection for malnutrition are addressed in 
the remand portion of this decision.


FINDING OF FACT

The veteran's PTSD is manifested by virtual isolation in the 
community and by totally incapacitating psychoneurotic symptoms.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; 61 
Fed. Reg. 52,695-52,702 (1996) (October 8, 1996) (effective 
November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an October 1987 rating decision, service connection was 
granted for PTSD, and a 10 percent disability rating was 
assigned.

In an April 1992 Board decision, a 30 percent disability rating 
was assigned for the veteran's PTSD.

On a November 1992 VA psychiatric examination, it was noted that 
the veteran was very isolated with limited social contacts.  He 
basically only interacted with his wife and children.  The 
veteran reported that he typically felt anxious during most of 
the day with an exacerbation of gastrointestinal symptoms with 
anxiety.  He had had some improvement in his sleep pattern with 
medication; in fact, his sleep was adequate except for periods of 
increased anxiety.  It was noted that the veteran was somewhat 
vague in describing the specific stressors that would disrupt his 
sleep.  There had also been a progression in parkinsonian 
symptoms in the past year.  

The veteran indicated that he had had a slight reduction in 
appetite but without weight change.  The examiner opined that the 
primary component of his complaints was the marked and continuing 
anxiety that was associated with his POW experiences.  The 
veteran was very anxious throughout the interview and mental 
status examination.  He was oriented in the three spheres, but 
was unable to identify the correct month.  He was oriented to 
person and place.  His verbal associations were within normal 
limits.  He had marked difficulties with calculations, and his 
short-term memory was impaired.  

The veteran's thought stream was halting, and his affect was 
anxious and appropriate.  He denied any current or recent 
suicidal or homicidal ideation.  His insight was fair, and his 
judgment was adequate.  The examiner noted that, because of the 
impaired short-term memory and increased parkinsonian symptoms, 
the veteran did not appear to be capable of managing his own 
benefits at that time.  

The diagnoses were PTSD and possible early organic brain 
syndrome, which was secondary to Parkinson's disease.  The 
examiner indicated that the veteran had a fair level of 
functioning.  In particular, the examiner noted that the veteran 
was restricted to the house because of his emotional condition, 
but that he was able to occasionally go into the backyard. 

On a November 1992 VA social survey, the veteran indicated that 
he had very little social life.  Specifically, he spent most of 
his time watching television.  He reported that he got along well 
with his spouse and children.  It was noted that the veteran's 
social and economic situations were stable.

On February 7, 1995, the RO received the veteran's latest claim 
for an increased rating for PTSD.

From early May 1995 to early June 1995, the veteran was 
hospitalized at a VA medical center in Long Beach, California.  
The veteran underwent a magnetic resonating imaging (MRI) scan of 
the head, which revealed that his brain was normal for his age.  
It was noted that, in the absence of other pathology, his 
dementia was most likely due to Alzheimer's disease.  The 
discharge diagnoses included Alzheimer's dementia and PTSD.  It 
was noted that the veteran was totally and permanently disabled 
because of his dementia.

During the hospitalization, the veteran underwent a VA PTSD 
examination.  It was noted that, due to the veteran's poor mental 
status, the examination was difficult to conduct.  It was also 
noted that the veteran had retired from a teaching position in 
1982 because of Parkinson's disease.  The veteran currently spent 
most of the day sitting, and his spouse had to force him to go 
out and do a little bit of walking.  The veteran was unable to 
answer the questions in any detail, which were needed to complete 
the examination.  The veteran was disoriented times three; 
specifically, he said that he was in Manila, Philippines and that 
the year was 1982 and the day was Saturday.  Nonetheless, he was 
oriented to person.  

It was noted that, in comparison to a prior mini-mental status 
examination, the veteran was currently more cognitively intact, 
but that his score was still well below normal.  The veteran was 
confused and forgetful and was unable to concentrate on the 
questions.  According to the veteran's spouse, he had a decreased 
ability to communicate and could not be left alone for even a few 
minutes without wandering off and getting lost.  In particular, 
the police had found him at times walking aimlessly down the 
street.  The examiner indicated that, given the veteran's gross 
cognitive deficits, it was impossible to conduct a comprehensive 
examination.  In particular, the veteran was not able to undergo 
psychological testing.  The examiner opined that the veteran's 
mental status was due to Alzheimer's disease and that the current 
mental condition precluded an evaluation of his PTSD.  

On a VA psychiatric examination performed on June 23, 1995, the 
veteran reported that that he had trouble recognizing people that 
he had recently met.  The veteran's spouse asserted that the 
veteran would forget the names of his children and that sometimes 
he does not even recognize them.  The veteran complained of 
waking up during the middle of the night.  He had nightmares of 
his POW experience.  The veteran's spouse reported that he would 
scream in his sleep.  He indicated that he still thought about 
his war experience and that he often became irritable and angry.  
He reported that he had felt depressed for many years and that he 
cried at times.  

The veteran denied any history of suicide attempts.  The veteran 
indicated that he liked to go to church, but that at times he 
could not go because it would require too much effort.  The 
mental status examination revealed that the veteran's mood was 
depressed with a flat affect.  He denied having any homicidal, 
suicidal, or paranoid ideation.  He also denied having any 
auditory hallucinations, except for occasionally hearing a click 
sound.  He was alert and oriented times two; he incorrectly 
identified the date as June 22, 1992.  He needed assistance to 
recall the identities of the three objects given.  He was unable 
to perform a simple calculation.  His insight and judgment were 
fair.  The impression was the following: Alzheimer's dementia, 
PTSD, and features of major depression.  

The current Global Assessment of Functioning (GAF) score was 40.  
The highest in the past year was maybe 45.  The examiner 
indicated that the veteran continued to suffer from PTSD, but 
that he was seriously disabled from Alzheimer's and Parkinson's 
disease.  The examiner also noted that the veteran was depressed, 
but that his depressive symptoms did not seem to be the prominent 
feature of the Alzheimer's disease or to have necessarily been 
caused by the Parkinson's disease.

At a May 1996 hearing held at the RO in Los Angeles, California 
before a hearing officer, the veteran's spouse testified that the 
veteran had difficulty sleeping and that his symptoms had gotten 
worse.  Hearing Transcript (T.) 5.

On a June 1996 VA examination for housebound status or permanent 
need for regular aid and attendance, it was noted that the 
veteran had periods of confusion and that he required constant 
watching because he would get lost.  According to his spouse, he 
spent most of his time in bed.  The diagnosis was severe, end 
stage Parkinson's disease.

In September 1996, the veteran was afforded another VA 
examination for housebound status or permanent need for regular 
aid and attendance.  It was noted that the veteran had a memory 
loss, mostly for recent events, and that he frequently argued 
with his spouse about his situation.  It was also noted that the 
veteran had hallucinations and delusions, which were very real to 
him, but that he did not accept the fact that these incidents 
were hallucinations and delusions.  PTSD was diagnosed.

On a June 1998 VA fee-basis psychiatric examination in Long 
Beach, California, the veteran complained of the following: 
headaches, sleep disturbance, nightmares about his POW 
experience, and depression.  The veteran's spouse reported that 
the veteran also had the following symptoms: he frequently 
expressed his fears about prison camp; he had had auditory 
hallucinations, in which he heard voices calling his name; he had 
reported having recurrent visual hallucinations of soldiers 
trying to shoot him; he frequently worried that people were 
trying to "catch" him; and his memory and concentration were 
poor.  



With regard to interpersonal relationships, the veteran had been 
married to his spouse for just over 50 years.  He did not go to 
church, even though his spouse would like him to attend.  He did 
not belong to any social clubs.  He did get along adequately with 
family and friends.  

The veteran had an essentially neutral and mildly dysphoric mood.  
There was no laughing, smiling, weeping, or agitation.  There was 
some psychomotor retardation.  It was difficult to determine the 
veteran's thought content.  Nevertheless, there was no definite 
thought disorder.  

The veteran had considerable impairment with regard to memory and 
concentration.  For example, the veteran indicated that he was 80 
years old, even though he was actually only 77.  He also could 
not do serial seven subtractions and was unable to recall any of 
the three objects shown to him.  The veteran denied having 
psychosis.  Nonetheless, the veteran's spouse described auditory 
and visual hallucinations as well as some paranoia.  The veteran 
did not exhibit any hallucinatory behavior during the 
examination.  He denied any thoughts of harming himself or 
others.  The veteran did not know the correct date, and he 
thought he was in New Mexico.  He also could identify his spouse 
by name, but he only knew that they had been married for over 15 
years.  There was no evidence of impaired reality testing, except 
for the previously mentioned impairments.  The veteran could not 
identify the current President of the United States.

The Axis I diagnoses were the following: (1) PTSD, delayed onset; 
(2) depressive disorder, not otherwise specified; (3) an organic 
mental disorder with psychosis due to the combined effect of 
Alzheimer's disease, Parkinson's disease, and anti-Parkinson's 
medication; and (4) senile dementia, Alzheimer's type.  The GAF 
score was currently 50, which represented serious mental symptoms 
and impairment.  The best GAF score for the past year was 55, 
which represented moderate to serious mental symptoms and 
impairment.  

The examiner noted that the symptoms of PTSD were still present, 
but that those symptoms were overshadowed by manifestations of 
dementia (impaired memory, concentration, and orientation) and 
psychotic symptoms.  

With regard to the dementia and psychotic symptoms, the examiner 
indicated that those symptoms derived their "content" at least 
in part from the veteran's military experience.  The psychotic 
symptoms included auditory and visual hallucinations as well as 
unrealistic fears.  It was also noted that the veteran was not 
mentally competent to manage his own benefits because of 
impairment of memory, concentration, and orientation.

In an October 1998 rating decision, a 50 percent disability 
rating was granted, effective February 7, 1995.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is the primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 



Prior to November 7, 1996, a 100 percent evaluation was warranted 
for the existence of one of the following conditions: the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature behavior; or 
the veteran was demonstrably unable to obtain or retain 
employment.  Hence, these rating criteria set forth three 
independent bases for granting a l00 percent evaluation, pursuant 
to Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).  

A 70 percent evaluation for PTSD was warranted where the ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic symptoms 
were of such severity and persistence that there was a severe 
impairment in the ability to maintain or retain employment.  A 
50 percent evaluation for PTSD was warranted where the social and 
industrial adaptability was considerably impaired.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (repealed effective November 
7, 1996).

The VA Schedule for Rating Disabilities for psychiatric disorders 
were revised, effective November 7, 1996.  See 38 C.F.R. § 4.130 
(1997); 61 Fed. Reg. 52,695-702 (1996).  Under the new rating 
schedule, a 100 percent evaluation for PTSD is warranted for 
total occupational and social impairment.  A total occupational 
and social impairment includes symptoms such as the following: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1997).



A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood.  Symptoms include 
the following: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  See Id.

A 50 percent evaluation is required for occupational and social 
impairment with reduced reliability and productivity.  Symptoms 
include the following: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  See Id.   

The United States Court of Appeals for Veterans Claims (Court) 
has held that where the law or regulation changes after the claim 
has been filed, but before the administrative or judicial process 
has been concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3 (1998).

A GAF of 50 is defined as serious symptoms or as any serious 
impairment in social, occupational, or school functioning.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Analysis

As a preliminary matter, the Board finds that the veteran's claim 
of entitlement to a rating in excess of 50 percent for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
veteran's assertions concerning the severity of his service-
connected PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased rating for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories.

In this case, the veteran is in virtual isolation in the 
community because of his PTSD.  On the November 1992 VA 
examination, the physician noted the primary component of the 
veteran's complaints was the marked and continuing anxiety that 
was associated with his POW experiences.  Specifically, the 
examiner noted that the veteran was restricted to the house 
because of his emotional condition and that he was only able to 
occasionally go into the backyard.  Although the veteran 
underwent that examination prior to his most recent claim, the 
current medical evidence does not contradict the findings from 
the November 1992 VA examination.  

In particular, on the June 1996 VA examination for housebound 
status or permanent need for regular aid and attendance, it was 
noted that the veteran spent most of his time in bed.  On the 
June 1998 VA fee-basis psychiatric examination, it was noted that 
the veteran did not go to church and that he did not belong to 
any social clubs.  In other words, the preponderance of the 
evidence is not against a finding that the veteran is in virtual 
isolation in the community because of his PTSD.  On that basis 
alone, a 100 percent disability rating under the old criteria is 
warranted.  See Johnson, 7 Vet. App. at 97.

In the alternative, the veteran's PTSD is manifested by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities resulting 
in profound retreat from mature behavior.  On the September 1996 
VA examination for housebound status or permanent need for 
regular aid and attendance, it was noted that the veteran had 
hallucinations and delusions.  PTSD was diagnosed.  No other 
psychiatric disorder, which was manifested by hallucinations and 
delusions, was diagnosed.  

On the June 1998 VA fee-basis psychiatric examination, the 
physician noted that the symptoms of PTSD were still present, but 
that those symptoms were overshadowed by manifestations of 
dementia (impaired memory, concentration, and orientation) and 
psychotic symptoms.  

With regard to the dementia and psychotic symptoms, the examiner 
indicated that those symptoms derived their "content" at least 
in part from the veteran's military experience.  The psychotic 
symptoms included auditory and visual hallucinations as well as 
unrealistic fears.  Although that statement by the June 1998 
examiner was ambiguous, the preponderance of the evidence is not 
against a finding that the veteran's PTSD is manifested by 
totally incapacitating psychoneurotic symptoms.  

The veteran's case is similar to the situation discussed in 
Mittleider v. West, 11 Vet. App. 181 (1998).  In that case the 
Court made reference to 38 C.F.R. § 4.127 (1998).  The Court 
noted:

"The appellant points out in his brief 
that VA, in responding to comments 
regarding revisions to the schedule of 
ratings for mental disorders, wrote that 
"when it is not possible to separate the 
effects of the [service-connected condition 
and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue 
be resolved in the appellant's favor, 
clearly dictate that such signs and 
symptoms be attributed to the service-
connected condition."  61 Fed. Reg. 52698 
(Oct. 8, 1996)."

The above cited regulation refers to the criteria in 38 C.F.R. 
§ 4.127.  In those criteria, the need to distinguish the effects 
of one condition from those of another is not unique to mental 
disorders, but occurs whenever two conditions, one service-
connected and one not, affect similar functions or anatomic 
areas.  When it is not possible to separate the effects of the 
conditions, VA regulations at 38 C.F.R. § 3.102, which require 
that reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be attributed 
to the service-connected condition.

This is clearly the veteran's case.  The record shows that the 
symptomatology attributable to his non service-connected 
Alzheimer's disease productive of dementia cannot with 
specificity be separated from that symptomatology strictly 
attributable to his PTSD.  Giving the veteran the benefit of the 
doubt, a 100 percent disability rating for his PTSD under the old 
criteria is also warranted on this basis.  See Johnson, 7 Vet. 
App. at 97.

In view of the Board's determination that the evidentiary record 
supports a grant of a 100 percent evaluation for PTSD under the 
previous criteria for rating psychiatric disorders, the Board 
need not explore the propriety of evaluating PTSD under the 
amended criteria which became effective November 7, 1996.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


In two 1958 statements, a private physician stated that he had 
treated the veteran for beriberi while the veteran was a POW.  In 
a January 1981 statement from a private physician, 
arteriosclerotic heart disease was diagnosed.  Nevertheless, 
arteriosclerotic heart disease was not diagnosed again.  On an 
April 1987 former POW medical history report, the veteran 
asserted that he had swelling of the joints, muscles, and feet or 
ankles while he was a POW.  Also, on a June 1995 VA muscles 
examination, the veteran reported that he had a mild heart attack 
three years earlier.  Under Robinette v. Brown, 8 Vet. App. 69 
(1995), the veteran's assertion regarding his medical condition 
put VA on notice of the likely existence of competent medical 
evidence that would, if true, be relevant and necessary for a 
full, fair adjudication of the claim.

If a veteran is a former POW and was interned or detained for not 
less than 30 days, beriberi (including beriberi heart disease) 
shall be service-connected if it is manifested to a degree of 10 
percent or more at any time after discharge from active service, 
even though there is no record of the disease during service.  
The term beriberi heart disease includes ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309 (c) (1998).   

The veteran has not undergone a VA cardiovascular examination.  
It is the opinion of the Board that a contemporaneous VA 
examination would be of assistance in clarifying the nature of 
the veteran's cardiovascular disorder and would be instructive 
with regard to the appropriate disposition of the issue submitted 
for appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

On the June 1995 VA muscles examination, the physician did not 
identify which muscle group or groups were involved.  Moreover, 
range of motion testing for the right lower extremity was not 
given.  Therefore, this examination is inadequate for rating 
purposes.  See 38 C.F.R. § 4.2 (1998).

If the right lower extremity disorder is rated on the basis of 
limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the previous criteria, that were effective prior to July 3, 
1997, muscle injuries in the same anatomical region (i.e., the 
pelvic girdle and the thigh, or the leg and foot) will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to severe or from moderately severe to 
severe, according to the severity of the aggregate function of 
the extremity.  Two or more severe muscle injuries affecting the 
motion about a single joint may be combined, but may not, in 
combination, receive more than the rating for ankylosis of that 
joint at an "intermediate" angle.  38 C.F.R. § 4.55 (1996).
 
Effective July 3, 1997, which was after the receipt of the 
veteran's claim, the schedular criteria for evaluating muscle 
injuries were amended.  See 38 C.F.R. §§ 4.55, 4.56 (1998); 62 
Fed. Reg. 30,235 (1997).  Under the new criteria, the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable ankylosis 
of that joint.  For compensable muscle injuries that are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups.  For muscle group injuries in 
different anatomical regions that do not act upon ankylosed 
joints, each muscle group injury shall be separately rated and 
the ratings combined under the provisions of 38 C.F.R. § 4.25 
(1998).  38 C.F.R. § 4.55 (1998).

Also, in a May 1996 nonservice-connected pension claim, the 
veteran indicated that he was receiving Social Security 
disability benefits.  The duty to assist for a claim of an 
increased rating includes obtaining Social Security 
Administration (SSA) records.  Baker v. West, 11 Vet. App. 163 
(1998).

In an August 1992 rating decision, service connection for 
malnutrition was denied.  The veteran did not file a timely 
substantive appeal on that denial, and it became final.  In an 
October 1998 rating decision, the RO again denied service 
connection for malnutrition.  

The issue should have been stated as the following: whether new 
and material evidence has been submitted to reopen a claim for 
service connection for malnutrition.  See 38 C.F.R. §§ 20.302, 
20.1103 (1998).  In an April 1999 written argument, the 
representative expressed disagreement with the denial in the 
October 1998 rating decision.

When there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is entitled 
to a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 
Vet. App. 398 (1995).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his heart and 
right leg disorders.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims files legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well as 
the medical records relied upon concerning 
that claim.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by an 
appropriate specialist to determine the 
current manifestations and severity of his 
service-connected residuals of a shell 
fragment wound of the right leg.  

The veteran's claims folder, a copy of 
the old and revised criteria for rating 
muscle injuries, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998) and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination and the examiner 
must annotate the examination report in 
this regard.  Any further indicated 
studies should be performed.  

The veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiner.  The examiner 
should specifically report active and 
passive ranges of motion of the right 
ankle, the right knee, and the right hip.  
The examiner should indicate at what point, 
if any, in degrees of motion, the veteran 
experiences painful motion in any of the 
above mentioned body parts.  

The examiner should also render an opinion 
on the extent, if any, of any fatigue, 
weakness, functional impairment, impaired 
coordination, or pain in the right ankle, 
the right knee, or the right hip from the 
service-connected disability, due to 
repeated use or flare-ups, and should 
portray these factors in terms of any 
additional loss in range of motion.  



For each muscle group injury in the right 
lower extremity, the examiner is asked to 
express an opinion as to which of the 
following criteria best describes the 
muscle group injury: 

1) Minimal scar; no evidence of 
fascial defect, atrophy, or 
impaired tonus; no impairment of 
function or metallic fragments 
retained in muscle tissue. 

2) Entrance and (if present) exit 
scars, small or linear, 
indicating short track of missile 
through muscle tissue; some loss 
of deep fascia or muscle 
substance, or impairment of 
muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side;

3) Entrance and (if present) exit 
scars indicating track of missile 
through one or more muscle 
groups; indications on palpation 
of loss of deep fascia, muscle 
substance, or normal firm 
resistance of muscles compared 
with sound side; tests of 
strength and endurance compared 
with sound side demonstrate 
positive evidence of impairment;


4) Ragged, depressed and adherent 
scars indicating wide damage to 
muscle groups in missile track; 
palpation shows loss of deep 
fascia or muscle substance, or 
soft flabby muscles in wound 
area; muscles swell and harden 
abnormally in contraction; tests 
of strength, endurance, or 
coordinated movements compared 
with the corresponding muscles of 
the uninjured side indicate 
severe impairment of function.

All findings should be reported in detail, 
a complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  A comprehensive report that 
addresses the aforementioned should be 
provided and associated with the claims 
folder.  

4.  The RO should arrange for a VA 
cardiovascular examination of the veteran 
by an appropriate specialist to determine 
the current manifestations and severity of 
any cardiovascular disorder which may be 
present.  

The veteran's claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated studies should be 
performed.  The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiner.  



The examiner should provide an opinion as 
to whether the veteran has beriberi heart 
disease or ischemic heart disease.  If 
beriberi heart disease or ischemic heart 
disease is not diagnosed, the examiner 
should provide an opinion as to whether any 
other cardiovascular disorder found is 
related to active service.  All findings 
should be reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand; if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of whether new 
and material evidence has been submitted to 
reopen a claim for service connection for 
malnutrition, and the veteran should be 
advised of the time in which to perfect his 
appeal if he wishes appellate review.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should evaluate the 
veteran's claim for service connection for 
a heart condition under a broad 
interpretation of the applicable 
regulations and Court decisions, including 
38 C.F.R. § 3.307(d) (1998).  

The RO should evaluate the veteran's claim 
for an increased evaluation for his right 
leg disability under a broad interpretation 
of the applicable regulations and Court 
decisions, consistent with 38 C.F.R. §§ 4.3 
and 4.7 (1998), including 38 C.F.R. 
§§ 3.321, 4.10, 4.40, 4.40, 4.45, 4.55, 
4.56 (1998); 38 C.F.R. §§ 4.55, 4.56 
(1995); and DeLuca v. Brown, 8 Vet. App. 
202 (1995); as applicable.  

If the benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case with applicable laws and regulations not previously 
included.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final action 
warranted.  No action is required of the veteran until he is 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

